 1
 2
 3
 4
 5
 6
 7
                  UNITED STATES DISTRICT COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA
 9
                          WESTERN DIVISION
10
11   DEWITT DARRAN JOHNSON,      )   Case No. 2:20-cv-03058-JWH (JDE)
                                 )
12                               )
                 Petitioner,     )   ORDER ACCEPTING FINDINGS
13                               )
                                 )   AND RECOMMENDATION OF
14               v.              )   UNITED STATES MAGISTRATE
                                 )   JUDGE
                                 )
15   W. L. MONTGOMERY, Warden,   )
                                 )
16                               )
                 Respondent.     )
17
18
19
20
21
22
23
24
25
26
27
 1         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
 2   herein, including the Petition (Dkt. 1), Petitioner’s Notice of Dismissal of
 3   Grounds Three and Five in the Petition (Dkt. 13), Respondent’s Answer to the
 4   Petition (Dkt. 19) and supporting records, Petitioner’s Traverse (Dkt. 21), the
 5   Report and Recommendation of the United States Magistrate Judge (Dkt. 24),
 6   and the objections to the Report and Recommendation filed by Petitioner
 7   (Dkt. 27 & 29). The Court notes that in his Objections, received by the Court
 8   on February 4, 2021, Petitioner asserted that he then “lack[ed] adequate and
 9   meaningful access to the law library.” Dkt. 27 at 1. In response, the assigned
10   magistrate judge issued an order on February 8, 2021, sue sponte providing
11   Petitioner an additional 30 days, to March 12, 2021, of supplement the existing
12   objections if he so desired. See Dkt. 28. Petitioner did not file further
13   supplemental objections by March 12, 2021 or seek additional time within
14   which to do so.
15         Having engaged in a de novo review of those portions of the R&R to
16   which objections have been made, the Court concurs with and accepts the
17   findings and recommendation of the Magistrate Judge.
18         IT IS THEREFORE ORDERED that:
19         1.    Petitioner’s request for an evidentiary hearing is denied; and
20         2.    Judgment be entered denying the Petition and dismissing this
21   action with prejudice.
22         IT IS SO ORDERED.
23
24   Dated: July 15, 2021                         _____________________________
                                                  JOHN W. HOLCOMB
25                                                United States District Judge
26
27

                                              2
